United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1370
                                   ___________

 David Forrester,                       *
                                        * Appeal from the United States
             Appellant,                 * District Court for the
                                        * Eastern District of Arkansas
      v.                                *
                                        *    [UNPUBLISHED]
 United States of America,              *
                                        *
             Appellee.                  *
                                        *
                                   ___________

                             Submitted: December 8, 2008
                                 Filed: January 14, 2009
                                  ___________

Before MELLOY, and BENTON, Circuit Judges, and DOTY,1 District Judge.
                           ___________

PER CURIAM.

       David Stanford Forrester Jr. was charged in separate indictments with
conspiracy to distribute more than 500 grams of methamphetamine in violation of 21
U.S.C. §§ 841(a)(1) and 846, and possession of counterfeit federal reserve notes in
violation of 18 U.S.C. § 472. Forrester pleaded guilty to both counts before different




      1
      The Honorable David S. Doty, United States District Court for the District of
Minnesota, sitting by designation.
judges and the cases were later consolidated for sentencing. The district court2
sentenced Forrester to 135 months imprisonment on each conviction to run
concurrently. Forrester appeals his sentence with respect to the counterfeit conviction
only. We affirm.

       At the February 1, 2008, sentencing, the district court calculated Forrester’s
adjusted offense level on the drug conviction to be thirty-two based upon defendant’s
admitted responsibility for more than 500 grams but less than 1.5 kilograms of
methamphetamine. See U.S. Sentencing Guidelines Manual § 2D1.1(c) (2005). The
district court determined the adjusted offense level for defendant’s counterfeit
conviction to be fifteen. See id. §§ 2B1.1(b)(1)(C), 2B5.1(a), 2B5.1(b)(2)(A).
Because the counterfeit conviction’s adjusted offense level was nine or more levels
less than the drug conviction’s adjusted offense level, the combined offense level for
both convictions was thirty-two. See id. § 3D1.4(c). With a three-point reduction for
acceptance of responsibility, defendant’s final adjusted offense level was twenty-nine.
See id. § 3E1.1. Based on a criminal history category IV, the applicable Guidelines
range was 121 to 151 months imprisonment. The district court sentenced Forrester
to concurrent sentences within that range.3 See id. § 5G1.2. Forrester did not object
at sentencing.

       On February 7, 2008, Forrester moved to reduce his sentence on the counterfeit
conviction pursuant to Federal Rules of Criminal Procedure 35(a) and 36, arguing that
the district court sentenced him to 135 months through oversight or omission. See
Fed. R. Crim. P. 35(a) (“[C]ourt may correct a sentence that resulted from


      2
         The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
      3
       The statutory maximum penalty for the drug conviction was life imprisonment,
21 U.S.C. § 841(b)(1)(A), and twenty years for the counterfeit conviction, 18 U.S.C.
§ 472.

                                         -2-
arithmetical, technical, or other clear error.”), 36 (“[C]ourt may at any time correct a
clerical error [or] an error in the record arising from oversight or omission.”).
Forrester alleged that, based on an adjusted offense level of 12, which included the
three-point acceptance of responsibility reduction, and a criminal history category IV,
he should have been sentenced on the counterfeit conviction pursuant to a Guidelines
sentencing range of 21 to 27 months.4 The district court denied the motion on
February 8, 2008.

       Forrester argues on appeal that the 135-month sentence for the counterfeit
conviction violates 18 U.S.C. § 3553(a)’s requirement that a sentence be “sufficient,
but not greater than necessary, to comply with” the statutory purposes of sentencing
set forth in § 3553(a)(2). We review the substantive reasonableness of the district
court’s sentence for an abuse of discretion. Gall v. United States, 128 S. Ct. 586, 597
(2007); see also United States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008) (en banc)
(defendant need not object to substantive reasonableness of sentence to preserve issue
for appeal).

       Forrester contends that his sentence on the counterfeit conviction is
substantively unreasonable because without the drug conviction his Guidelines
sentencing range would have been 21 to 27 months. This argument, however, ignores
the drug conviction’s effect on the application of the Guidelines. As a result of that
conviction, the combined offense level of the two convictions is determined pursuant
to Guidelines § 3D1.4, and a concurrent sentence on the convictions is imposed,
subject to certain exceptions, pursuant to Guidelines § 5G1.2. The district court
correctly applied the Guidelines, and the sentence within the applicable range is
“accorded a presumption of substantive reasonableness on appeal.” United States v.

      4
        Forrester acknowledged the concurrent sentence on the drug conviction but
moved for a reduction on the “possibility, however remote, that Congress might
decide to decriminalize the sale of methamphetamine and other controlled substances,
or to reduce [his] sentence retroactively.” (Clerk’s R. at 12.)

                                          -3-
Robinson, 516 F.3d 716, 717-18 (8th Cir. 2008) (citation omitted). Forrester’s
arguments do not overcome this presumption. Accordingly, we conclude that the
sentence imposed by the district court was not substantively unreasonable.

     The judgment is affirmed.
                     ______________________________




                                     -4-